          Case 3:20-sw-00031-RCY Document 1 Filed 02/05/20 Page 1 of 8 PageID# 1
AO 106(Rev.06/09) Application for a Search Warrant



                                     United States District Court
                                                                    for the
                                                        Eastern District of Virginia

             In the Matter of the Search of                            ^
        (Briefly describe the property to be searched                 )
         or identify the person by name and address)                   ^         Case No. 5::ZoSuJ
     USPS Priority Mail Parcel bearing USPS Tracking                  )
        Number(P))9505 5126 9086 0034 4111 84                         )
                                                                      )

                                           APPLICATION FOR A SEARCH WARRANT

        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
At 1801 Brook Road, Suite 200, Richmond, VA 23232, is a US Postal Service Priority Mail Parcel bearing USPS Tracking
Number(P))9505 5126 9086 0034 4111 84
located in the              Eastem               District of               Virginia             ,there is now concealed (identify the
person or describe the property to be seized):
Narcotics or other controlled substances, as well as contraband related to drug trafficking, e.g., packaging materials; U.S.
currency or other financial instruments; customer records; business ledgers, and notations; prescription records; financial
records; and other evidence of transactions in relation to the violations referenced In the affidavit
          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                ^evidence ofa crime;
                (SC contraband, fruits ofcrime, or other items illegally possessed;
                ^property designed for use, intended for use, or used in committing a crime;
                □ a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:

             Code Section                                                         Offense Description
       21 U.S.C. 841(a)(1)                        Possession with Intent to Distribute a Controlled Substance
       21 U.S.C. 843(b)                           Use of a Communication Facility in the Commission of a Federal Drug Felony

          The application is based on these facts:
       See the attached affidavit


          (Sf Continued on the attached sheet,
          □ Delayed notice of       days (give exact ending date if more than 30 days:                                   ) is requested
            under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


Reviewed by AUSA/SAUSA:                                                                                                         ^
                                                                                      /     ^-^Appticant's signature
                                                                                      Adelheid L. Dalton, US Postal Inspector
                                                                                                Printed name and title

Sworn to before me and signed in my presence.


                                                                               Roderick C. Young
                                                                               United StatesiS^agi^aie j(j/dge
Citv and state: Richmond, VA
                                                                                                Printed name and title
Case 3:20-sw-00031-RCY Document 1 Filed 02/05/20 Page 2 of 8 PageID# 2
Case 3:20-sw-00031-RCY Document 1 Filed 02/05/20 Page 3 of 8 PageID# 3
Case 3:20-sw-00031-RCY Document 1 Filed 02/05/20 Page 4 of 8 PageID# 4
Case 3:20-sw-00031-RCY Document 1 Filed 02/05/20 Page 5 of 8 PageID# 5
Case 3:20-sw-00031-RCY Document 1 Filed 02/05/20 Page 6 of 8 PageID# 6
Case 3:20-sw-00031-RCY Document 1 Filed 02/05/20 Page 7 of 8 PageID# 7
Case 3:20-sw-00031-RCY Document 1 Filed 02/05/20 Page 8 of 8 PageID# 8
